DETAILED ACTION
Claims 1-28 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 8, line 2, it appears that the language “slots” should be changed to “one or more slots.”
Regarding Claim 21, line 2, it appears that the language “to configured” should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear if the “one or more electrical loads” recited in the last and 2nd to the last lines are the same as or different from the “electrical load” recited in line 1.
Claim 22 is rejected since there is no antecedent basis for the term “length.”
Claim 27 is rejected since there is no antecedent basis for the language “second control circuit.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Patel et al. (U.S. Pat. Pub. No. 2009/0102677 A1) discloses a RF antenna integrated into a control device installed on a wall switch box but does not disclose the claimed ground plane, antenna circuit board, and antenna extending perpendicular from a main printed circuit board.  
Additionally, Monteith et al. (U.S. Pat. No. 10,847,174) discloses a switch including a communications interface operable to communicate data associated with audio input over a communication link but does not disclose the claimed ground plane, antenna circuit board, and antenna extending perpendicular from a main printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833